Citation Nr: 0914843	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left leg weakness 
as secondary to service-connected degenerative disc disease 
and arthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease and arthritis of the 
lumbar spine (low back disability).

3.  Entitlement to an initial compensable evaluation for 
recurrent hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2006 and May 2007 rating decisions of 
the RO that, in pertinent part, granted service connection 
for the Veteran's low back disability, evaluated as 20 
percent disabling; granted service connection for 
hemorrhoids, evaluated as noncompensable; and denied 
entitlement to service connection for left leg weakness.  The 
Veteran filed a timely appeal of these determinations to the 
Board.

In November 2008, the Veteran and his sister, accompanied by 
the Veteran's representative, offered testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the local 
regional office.  A transcript of the hearing is of record.  
At the hearing, additional evidence was submitted, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in reviewing the Veteran's 
claims.

Because the Veteran's increased rating claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized these claims as indicated on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the assigned evaluations 
do not represent the maximum ratings available for these 
disabilities, the Veteran's claims challenging the initial 
evaluations remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The issues of entitlement to higher evaluations for the 
Veteran's service-connected low back disability and 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not establish that the 
Veteran has a condition manifested by left leg weakness, to 
include left lower extremity neuropathy, that was caused or 
permanently worsened by active service or by a service-
connected disability.


CONCLUSION OF LAW

The Veteran does not have a condition manifested by left leg 
weakness, to include left lower extremity neuropathy, that 
was incurred in or aggravated by active service, nor is such 
disability presumed to have had its onset in service or shown 
to be caused by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in March and December 2006, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sutton v. Brown, 9 
Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service treatment records and reports, a VA examination, the 
Veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as organic neurological 
disorders, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. §§  3.307, 
3.309.  Further, service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Veteran contends that he has left leg weakness that 
is secondary to his service-connected low back disability.  
In this regard, the Board notes that the Veteran injured his 
back in the Navy.  He has had back pain off and on since that 
time.  More recently, the Veteran has had complaints of leg 
weakness beginning in approximately 2002.  

In order to determine whether the Veteran has a left leg 
condition that is secondary to his service-connected low back 
disability, the Veteran was afforded a VA examination dated 
in March 2007.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The Veteran was noted to have complaints of 
increasing left leg numbness and pain.  He indicated that his 
left leg had given out on him and that he had fallen, with 
the last such incident occurring three weeks before the 
examination.  Upon examination, the Veteran was noted to have 
decreased sensory function in his left foot.  He was noted to 
have decreased sense of vibration and light touch, with 
affected digital nerves.  He was also reported to have low 
back pain that radiated to the left leg for the previous five 
years.  An EMG study indicated neuropathy of the left lower 
extremity, but no evidence of lumbar radiculopathy.  After 
examination, the examiner concluded that the Veteran did have 
some decreased sensation in the left leg and noted the EMG 
study indicating left lower neuropathy.  He opined, however, 
that this was less likely as not (less than 50/50 
probability) caused by or a result of the Veteran's service-
connected degenerative disc disease.  

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim.  Here, the Board notes that the 
Veteran's left leg weakness is of recent origin and that the 
VA examiner, who examined the Veteran and his claims file in 
connection with the claim, found that this was less likely as 
not related to his service-connected degenerative disc 
disease of the lumbar spine.

In addition to the medical evidence, the Board has considered 
the Veteran's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his sister are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value. 

As the medical evidence of record does not establish that the 
Veteran's has left leg weakness, to include left lower 
neuropathy, that is causally related to his service-connected 
or his service-connected degenerative disc disease and 
arthritis of the lumbar spine, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for left leg weakness, as secondary to 
service-connected degenerative disc disease and arthritis of 
the lumbar spine, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's increased rating claims must be remanded 
for further action.

Here, the Board notes that, in testimony before the Board in 
November 2008, as well as in a November 2008 statement 
submitted by the Veteran's wife, the Veteran set forth 
arguments indicating that his service-connected low back 
disability and hemorrhoids are worse than they were at the 
time of his most recent VA examination, which occurred in 
March 2007.  Because the Veteran has reported that his 
conditions have worsened, the Board concludes that these 
matters must be remanded for the Veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

Prior to affording a VA examination, the RO should also 
contact the Veteran and his representative and request that 
he identify all VA and non-VA health care providers, other 
than those already associated with the Veteran's claims file, 
that have treated the Veteran since service for his claimed 
disabilities.  Here, the Board notes that the Veteran 
testified in November 2008 that he had just undergone an x-
ray of his back.  Recent records of the Veteran's treatment 
at the Battle Creek VA Medical Center, however, are not 
contained in the Veteran's claims file.  Upon remand, 
therefore, records from this facility dated since August 2008 
should be associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(2).  

In view of the above, these matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed disabilities. This should include 
treatment at the Battle Creek VA Medical 
Center dated since August 2008.  The aid 
of the Veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA rectum and anus 
examination in order to determine the 
nature, extent, frequency and severity of 
the Veteran's service-connected 
hemorrhoids.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should indicate whether the 
Veteran's disability is productive of (i) 
mild or moderate hemorrhoids, (ii) large 
or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences, or (iii) 
hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  The RO should also schedule the 
Veteran for an appropriate VA spine 
examination in order to determine the 
current severity of the service-connected 
back disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

The examination must include range of 
motion testing of the lumbar spine, and 
the examiner should also comment on the 
presence and extent of any painful 
motion, functional loss due to pain, 
excess fatigability, weakness, additional 
disability during flare-ups, and 
ankylosis.  The examiner must also note 
the frequency and duration of any 
episodes of doctor-prescribed bedrest for 
the disability; if there are no such 
episodes, the examiner should so state.  
The examiner must set forth a complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  If any determination remains 
less than fully favorable, the Veteran 
and his representative must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


